DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6/28/2021 and 8/24/2021 have been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 1 and 8 are withdrawn in view of the amendments provided.  

Claim Rejections - 35 USC § 112
3.	The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed.  
The rejections of claim 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the amendments filed.

maintained as the issues still remain.
	Claim 6 recites in part:  “where the gaps absorb strain in the active material during lithiation of the anode.” There is insufficient antecedent basis for this limitation (the active material) in the claim.  Claim 1 does not define that the plurality of irregularly shaped pieces are active material.  
Claim 8 recites the limitation of “not covered by active material”  The plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer, upon review of the instant disclosure, constitute the active material.  Thus, the claim fails to properly invoke antecedent basis to the entity now presented in claim 1.   
Appropriate correction is still required.  

5.	Claim 1, and thus dependent claims 2-10 and 21, and claim 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A)  	Applicant has added the new feature as underlined below (final three lines of the claim):

    PNG
    media_image1.png
    262
    644
    media_image1.png
    Greyscale

emphasis):
However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").” 

It appears the feature is disclosed as part of the method of making as an intermediate process step (see P28-33 of the specification as filed reproduced below; Fig. 2 reproduced below with added emphasis):

[0028] FIG. 2 is a flow diagram of a process for fabricating a cell, in accordance with an example embodiment of the disclosure. This process represents a lamination process where the active material, conductive additive, and pyrolyzed carbon precursor (binder/resin) are mixed together and formed on a temporary substrate followed by peeling and lamination processes. 

[0029] This process is shown in the flow diagram of FIG. 2, starting with step 201 where the active material may be mixed with a binder/resin such as polyimide (PI) or polyamide-imide (PAI), solvent, the silosilazane additive, and optionally a conductive carbon. Graphene/VGCF (1:1 by weight) may be dispersed in NMP under sonication for, e.g., 45-75 minutes followed by the addition of Super P (1:1:1 with VGCF and graphene) and additional sonication for, e.g., 45-75 minutes. Silicon powder with a desired particle size and impurity level may then be dispersed in polyamic acid resin (15% solids in N- Methyl pyrrolidone (NMP)) at, e.g., 800-1200 rpm in a ball miller for a designated time, and then the conjugated carbon/NMP slurry may be added and dispersed at, e.g., 1800- 2200 rpm for, e.g., another predefined time to achieve a slurry viscosity within 2000-4000 cP and a total solid content of about 20-40%. The particle size and mixing times may be varied to configure the active material density and/or roughness. 

10 

ATTORNEY DOCKET NO. 63908US01[0031] In step 203, the slurry may be coated on a polymer substrate, such as polyethylede terephthalate (PET), polypropylene (PP), or Mylar. The slurry may be coated on the PET/PP/Mylar film at a loading of 3-4 mg/cm2 (with 12-18% solvent content), and then dried to remove a portion of the solvent in step 205. An optional calendering process may be utilized where a series of hard pressure rollers may be used to finish the film/substrate into a smoothed and denser sheet of material. 

[0032] In step 207, the green film may then be removed from the PET, where the active material may be peeled off the polymer substrate, the peeling process being optional for a polypropylene (PP) substrate, since PP can leave ~2% char residue upon pyrolysis. The peeling may be followed by a cure and pyrolysis step 209 where the film may be cut into sheets, and vacuum dried using a two-stage process (100-140*C for 14- 16 hours, 200-240*C for 4-6 hour). The dry film may be thermally treated at 1000-1300*C to convert the polymer matrix into carbon. The pyrolysis step may result in an anode active material having silicon content greater than or equal to 50% by weight, where the anode has been subjected to heating at or above 400 degrees Celsius. 

[0033] In step 211, the pyrolyzed material may be flat press laminated on the current collector, where for an anode, a copper foil may be coated with polyamide-imide with a nominal loading of 0.3-0.6 mg/cm2 (applied as a 5-7wt% varnish in NMP, dried 14- 18 hours at 100-120*C under vacuum) while for a cathode, the active material may be laminated to an aluminum foil, for example. In one embodiment, the pyrolyzed silicon- carbon material may be roll-press laminated to the current collector, as illustrated with respect to FIG. 4. In another embodiment, the silicon-carbon composite film may be flat- press laminated to the coated foil using a heated hydraulic press (40-60 seconds, 250-3500 °C and 3500-4500 psi). The active material may be in irregular shapes and placed on the current collector with overlapping areas so as to completely, or nearly completely, cover the surface of the current collector. When pressed, the overlapping sections may break off and then may be removed using air, fluid cleaning, or with mechanical cleaning11 ATTORNEY DOCKET NO. 63908US01 such as with a brush or mechanical polishing, The broken off pieces may later be reused in another lamination process. 


    PNG
    media_image2.png
    517
    248
    media_image2.png
    Greyscale

Thus, the added feature amended into the claims appears to be part of the process of making the electrode and not part of the final product.  For example, P33 teaches that subsequent to the method step of placing the plurality or irregularly shaped pieces on the metal current collector, there is a pressing step such that “the overlapping sections may break off and then be removed.” See also Fig. 2, step 211 which notes “remove overlapped sections” in the process of making.  
	Accordingly, given the context of the claim is that of the final product, the intermediate method step as claimed is not definitive in the context claimed as it does not make clear what the final structure required is or that the claim is directed to the product and not the process (MPEP 2173.05(p)).  Thus, although product-by-process claims are certainly not prohibited (MPEP § 2113), they still must meet the thresholds of 35 U.S.C. 112(b) in terms of setting out the clear In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
	Therefore, the claim as presented is indefinite under 35 U.S.C. 112(b) as the overlapping areas feature is not maintained in the final product (P33; Fig 2), wherein once the overlapping areas are broken off and removed, it is not clear whether there would or would not be “complete or near complete” coverage of the current collector as presented.
B)	Claim 1 is further rejected under this heading given the language of “nearly completely” as the term “nearly” is a relative term which renders the claim indefinite.  The term/phrase “nearly completely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, at what point of coverage are the plurality of irregularly shaped pieces considered “nearly completely” covering the metal current collector versus not.  Is this 50% coverage? 90% coverage?  The claim is considered indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "nearly completely" [see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “nearly” or “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  
Accordingly, the claimed feature of “nearly completely” is considered indefinite for these reasons.  Lastly, the feature is not clear in terms of the final structure of the product claim given there are subsequent method steps that remove the overlapping portions such that it is not clear once this subsequent method step occurs whether the plurality of irregularly shaped pieces still provide the feature as claimed, or if after removal of the overlapping portions the level of coverage is less than “complete or near complete” coverage.
C)	Claim 1 defines two options in terms of the coverage of the plurality of irregularly shaped pieces:  complete or nearly complete coverage (see added feature).  Claim 8 is rendered indefinite because if the first option is met by the prior art (complete coverage), the feature presented in claim 8 of “wherein portions of the metal current collector not covered by active material are protected by the polymer adhesive or an inorganic layer” is not capable of being met.    
Appropriate correction is required.  

Claim 1, and thus dependent claims 2-10 and 21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant has added the new feature as underlined below (final three lines of the claim):

    PNG
    media_image1.png
    262
    644
    media_image1.png
    Greyscale

As detailed above, Applicant did not provide comments with respect to where support is being drawn for the new claim amendments, wherein future claim amendments should be accompanied with comments that specifically point out support for any claim amendments made (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06 – reproduced in part above).  
It appears the feature is disclosed as part of the method of making as an intermediate process step (see P28-33 of the specification as filed and reproduced below; Fig. 2 reproduced below with added emphasis):

[0028] FIG. 2 is a flow diagram of a process for fabricating a cell, in accordance with an example embodiment of the disclosure. This process represents a lamination process where the active material, conductive additive, and pyrolyzed carbon precursor (binder/resin) are mixed together and formed on a temporary substrate followed by peeling and lamination processes. 

[0030] Furthermore, cathode active materials may be mixed in step 201, where the active material may comprise lithium cobalt oxide (LCO), lithium iron phosphate, lithium nickel cobalt manganese oxide (NMC), lithium nickel cobalt aluminum oxide (NCA), lithium manganese oxide (LMO), lithium nickel manganese spinel, or similar materials or combinations thereof, mixed with a binder as described above for the anode active material. 10 

ATTORNEY DOCKET NO. 63908US01[0031] In step 203, the slurry may be coated on a polymer substrate, such as polyethylede terephthalate (PET), polypropylene (PP), or Mylar. The slurry may be coated on the PET/PP/Mylar film at a loading of 3-4 mg/cm2 (with 12-18% solvent content), and then dried to remove a portion of the solvent in step 205. An optional calendering process may be utilized where a series of hard pressure rollers may be used to finish the film/substrate into a smoothed and denser sheet of material. 

[0032] In step 207, the green film may then be removed from the PET, where the active material may be peeled off the polymer substrate, the peeling process being optional for a polypropylene (PP) substrate, since PP can leave ~2% char residue upon pyrolysis. The peeling may be followed by a cure and pyrolysis step 209 where the film may be cut into sheets, and vacuum dried using a two-stage process (100-140*C for 14- 16 hours, 200-240*C for 4-6 hour). The dry film may be thermally treated at 1000-1300*C to convert the polymer matrix into carbon. The pyrolysis step may result in an anode active material having silicon content greater than or equal to 50% by weight, where the anode has been subjected to heating at or above 400 degrees Celsius. 

] In step 211, the pyrolyzed material may be flat press laminated on the current collector, where for an anode, a copper foil may be coated with polyamide-imide with a nominal loading of 0.3-0.6 mg/cm2 (applied as a 5-7wt% varnish in NMP, dried 14- 18 hours at 100-120*C under vacuum) while for a cathode, the active material may be laminated to an aluminum foil, for example. In one embodiment, the pyrolyzed silicon- carbon material may be roll-press laminated to the current collector, as illustrated with respect to FIG. 4. In another embodiment, the silicon-carbon composite film may be flat- press laminated to the coated foil using a heated hydraulic press (40-60 seconds, 250-3500 °C and 3500-4500 psi). The active material may be in irregular shapes and placed on the current collector with overlapping areas so as to completely, or nearly completely, cover the surface of the current collector. When pressed, the overlapping sections may break off and then may be removed using air, fluid cleaning, or with mechanical cleaning11 ATTORNEY DOCKET NO. 63908US01 such as with a brush or mechanical polishing, thereby forming the finished silicon- composite electrode. The broken off pieces may later be reused in another lamination process. 


    PNG
    media_image2.png
    517
    248
    media_image2.png
    Greyscale

process of making the electrode and not part of the final product.  For example, P33 teaches that subsequent to the method step of placing the plurality or irregularly shaped pieces on the metal current collector, there is a pressing step such that “the overlapping sections may break off and then be removed.” See also Fig. 2, step 211 which notes “remove overlapped sections” in the process of making.  
Accordingly, given the context of the claim is that of the final product, the intermediate method step as claimed is not supported in the context claimed as it requires that the plurality of irregularly shaped pieces have the feature of “overlapping areas” which is not maintained in the final product (see Fig. 2, step 211 in which the overlapping sections are removed).  Furthermore, it is not clear whether 	there would or would not be “complete or near complete” coverage of the current collector as presented in the final product after the removal step of the overlapping areas such that the feature of complete or near complete coverage of the surface of the current collector is maintained in the final product.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
7.	The rejection of claims 1, 2, 5-10, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy provided) is withdrawn in view of the amendments provided.  Any rejections pending from this are also withdrawn.
	The rejection of claims 1, 2, 4-10, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Mah et al. (US 2008/0145757) is withdrawn in view of the amendments provided.  Any rejections pending from this are also withdrawn.
Zhou et al. (US 2016/0172665) is withdrawn in view of the amendments provided.  Any rejections pending from this are also withdrawn.
Claim Rejections - 35 USC § 103
8.	Claims 1-2, 4-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726).
Regarding claim 1, Su teaches a battery comprising:
a cathode (section 2.3, 3.3), an electrolyte (sections 2.3, 3.3) [LiPF6 (EC: EMC: DMC = 1: 1: 1 volume), and an anode (entire disclosure), the anode comprising an active material layer on a metal current collector (section 2.3) [copper foil], the active material layer comprising
a plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer (section 2.1) (i.e., the Si/C composites based on nano-Si, flake graphite, and phenolic resin-pyrolyzed amorphous carbon constitute the claimed “plurality of irregularly shaped pieces,” explicitly named as such in Section 3.2 and quoted below), the plurality of irregularly shaped pieces coupled to the metal current collector by a polymer adhesive [polyvinylidene fluoride (PVDF)] as binder that is further annealed to “intensify the cohesion force of binder and collector” – section 2.3] (sections 2.3, 3.2, Fig. 3c-d):
“[The XRD analysis] indicates that the composites are the blend of silicon, flake graphite and amorphous phenolic resin-pyrolyzed carbon with no other impurity phases” (section 3.2).

“The morphology of the Si/C composites is shown in Fig. 3c and d, which indicates that the morphology of the composite particles is irregular (<50 μm)” (Section 3.2).   




    PNG
    media_image3.png
    183
    242
    media_image3.png
    Greyscale

Su teaches the plurality of irregularly shaped pieces are placed on the current collector (section 2.3), wherein given the method of making in which 80 wt% active material, 10 wt% super P as a conducting agent, and 10 wt% PVDF is spread uniformly on a copper foil (section 2.3), it is considered intrinsic to the method of making that the irregularly shaped pieces are placed on the current collector to “nearly completely” cover a surface of the current collector as claimed given the active material constitutes 80 wt% of the anode mixture that is uniformly spread thereon.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Su fails to specifically disclose the claimed feature that the plurality of irregularly shaped pieces are placed on the current collector with overlapping areas as claimed.  In the same field of endeavor, Hirose teaches analogous art of anode active material in a state of a plurality of particles 201 including at least silicon (P47) that may have a preferable flat shape (similar to the shape of the Si/C irregularly shaped pieces of Su), wherein, “In the case where the anode active material in a state of a plurality of particles is in the flat shape, each anode active material is 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the plurality of irregularly shaped pieces of Su on the current collector with overlapping areas given Hirose teaches this is a known technique when providing anode active material on a current collector, and provides the benefit of increasing the number of contact points such that the electron conductivity in the anode active material layer 2 is increased (P51). 
Regarding claim 2, Su teaches wherein the active material layer further comprises carbon (either the flake graphite that is part of the Si/C composite or the additional super P used as conducting agent – section 2.3).
Regarding claim 4, the claim is a product-by-process claim:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited (“wherein the plurality of irregular shaped pieces are roll press laminated to the metal current collector”) imparts distinctive or specific structural characteristics to the final product.  As such, Su’s plurality of irregularly shaped pieces (Si/C composites) that are coupled to the copper foil (metal current collector) appear to fully meet the structure that is clearly set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the anode of Su.   Regarding product-by-process limitation, see MPEP § 2113.  unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material (i.e., the Si/C composite pieces), however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge.  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid electrolyte of LiPF6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, and the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 7, Su teaches wherein the metal current collector comprises a copper or nickel foil in electrical contact with the active material layer (section 2.3)
Regarding claim 8, Su teaches that the Si/C composites (“plurality of irregularly shaped pieces” [that constitute active material]) are mixed with super P as conducting agent, PVDF (“polymer adhesive”) as binder, and NMP as solvent to form a slurry that is spread uniformly on a copper foil and dried (section 2.3).  It is considered intrinsic to the described embodiment that portions of the metal current collector [copper foil] not covered by active material [the Si/C composites] are protected by the binder (PVDF) (“the adhesive [polymer]”).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 9, Su teaches wherein the electrolyte comprises a liquid:  LiPF6 (EC: EMC: DMC = 1: 1: 1 volume) (section 2.3)
Regarding claim 10, Su teaches wherein the battery comprises a lithium ion battery (title; full disclosure).
Regarding claim 21, Su teaches that the Si/C composites (“plurality of irregularly shaped pieces” [that constitute active material]) are mixed with super P as conducting agent, PVDF (“polymer adhesive”) as binder, and NMP as solvent to form a slurry that is spread uniformly on a copper foil and dried (section 2.3).  It is considered intrinsic to the described In re Robertson, 49 USPQ2d 1949 (1999).  

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726) as applied to at least claim 1 above, and further in view of Yang et al. (US 2019/0252684).  
Regarding claim 3, Su fails to disclose that the active material layer comprises more than 50% silicon by weight.  In the same field of endeavor, Yang teaches analogous art of an anode composition for a lithium ion battery in which the anode composition is such that it contains from 5% to 90% by weight of silicon-based active material that may just be silicon (P13).  
Therefore, it would have been obvious to one having ordinary skill in the art to adopt this weight percentage of silicon (5-90 weight% ) for the active material layer of Su given Yang teaches a similar anode active material layer and that this is a suitable amount of silicon to be utilized (P13), and to further determine the optimum or workable values/ranges for the specific material of Su given the Court has held, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Furthermore, it is noted that each of the entities within an active material layer of a lithium ion battery is providing some function toward either or any of lithium ion absorption/desorption, electron conduction, and/or holding the entities to one another and/or the current collector.  Determining an optimum or workable amount of each of these entities such that these factors are balanced and optimized to achieve the greatest energy density for the battery is routine experimentation within the art, wherein the court has held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

10.	Claims 5 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726) as applied to at least claim 1 Evans et al. (US 2019/0267617).  It is noted that the rejections of claims 5 and 6 are alternative rejections to those presented above.
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material, however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge (section 3.3).  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid electrolyte of LiPF6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, in the same field of endeavor, Evans teaches analogous art of a lithium ion battery including an anode active material layer utilizing silicon as an active material constituent, wherein the porosity is explicitly described and further optimized to 40-70 % in order to achieve adequate particle contact while allowing for adequate electrolyte penetration, wherein porosity of an active material layer is dictated by active materials showing higher degrees of expansion (P52), silicon’s expansion being 300% during lithium intercalation (P5).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the active material layer of Su with porosity (“gaps”) such that said gaps remain between some of the irregularly shaped pieces of active 
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, and the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Alternatively, the applied porosity (“gaps”) of Evans intrinsically meet the feature as claimed as the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space (P5, 52).

11.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy provided) in view of Hirose et al. (US 2009/0317726) as applied to at least claim 1 above, and further in view of Park et al. (US 2014/0170475).  Note the rejections of claims 4-6 are alternative rejections to those presented above.
Regarding claim 3, Su fails to disclose that the active material layer comprises more than 50% silicon by weight.  In the same field of endeavor, Park teaches analogous art of a lithium ion battery including an active material film bonded to a metal current collector that includes silicon particles, graphite active material particles (reading on “carbon”), chopped or milled carbon fibers/nanofibers/etc. (also reading on “carbon”) and a pyrolyzed polymer that becomes a hard carbon phase and acts as a matrix to achieve a carbon composite blend (P55-69).  
Park teaches that a suitable amount of silicon in the composite material (that is the active material layer) is more than 50 wt% of the composite material/active material film (P65).   
	Therefore, it would have been obvious to one having ordinary skill in the art to adopt this weight percentage of silicon (50 weight% or more) for the active material layer of Su given Park teaches a similar anode active material layer and that this is a suitable amount of silicon to be utilized (P65).  
Furthermore, it is noted that each of the entities within an active material layer of a lithium ion battery is providing some function toward either or any of lithium ion absorption/desorption, electron conduction, and/or holding the entities to one another and/or the current collector.  Determining an optimum or workable amount of each of these entities such that these factors are balanced and optimized to achieve the greatest energy density for the battery is routine experimentation within the art, wherein the court has held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Regarding claim 4, the claim is a product-by-process claim (see In re Thorpe citation above).  There is no evidence that the product-by-process language as recited (“wherein the plurality of irregular shaped pieces are roll press laminated to the metal current collector”) imparts distinctive or specific structural characteristics to the final product.  As such, Su’s plurality of irregularly shaped pieces (Si/C composites) that are coupled to the copper foil (metal current collector) appear to fully meet the structure that is clearly set forth.   Alternatively, Su teaches that the electrode is annealed/heated at 230 °C to make binder redistribution and intensify the cohesion force of binder and collector (section 2.3).  In the same field of endeavor, Park teaches analogous art of silicon composite materials and that when applied to a collector with an electrode attachment substance (similar to the binder of Su), that “heating can include heat laminating, e.g., roll pressing or flat pressing, which can allow for easier manufacturing” (P106).   
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method of making the anode of Su such that the Si/C composites (“plurality of irregularly shaped pieces”) and other entities of the active material layer are heat laminated, e.g., roll press laminated, to the metal current collector during 
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material, however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge (section 3.3).  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid electrolyte of LiPF6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, Park teaches analogous art of a film of active material (“active material layer”) that includes similar entities and that the porosity of the film is about 5 to about 50 percent by volume of the film and/or about 1 to about 70 percent by volume of the film (P7).  The pores attributing to the porosity of the film are one in the same as the claimed “gaps.”
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of providing porosity to the active material layer of Su such that the gaps remains between some of the irregularly shaped pieces of active material given Park teaches a similar construct with such a construct is known 
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, and the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Alternatively, the applied porosity (“gaps”) of Park intrinsically meet the feature as claimed as the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space.

12.	Claims 1-2, 4-7, 9-10, and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously provided) in view of Hirose et al. (US 2009/0317726) and Matsuda et al. (US 2011/0070479).
Regarding claim 1, Su teaches a battery comprising:
6 (EC: EMC: DMC = 1: 1: 1 volume), and an anode (entire disclosure), the anode comprising an active material layer on a metal current collector (section 2.3) [copper foil], the active material layer comprising
a plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer (section 2.1) (i.e., the Si/C composites based on nano-Si, flake graphite, and phenolic resin-pyrolyzed amorphous carbon constitute the claimed “plurality of irregularly shaped pieces,” explicitly named as such in Section 3.2 and quoted below), the plurality of irregularly shaped pieces coupled to the metal current collector by a polymer adhesive [polyvinylidene fluoride (PVDF)] as binder that is further annealed to “intensify the cohesion force of binder and collector” – section 2.3] (sections 2.3, 3.2, Fig. 3c-d):
“[The XRD analysis] indicates that the composites are the blend of silicon, flake graphite and amorphous phenolic resin-pyrolyzed carbon with no other impurity phases” (section 3.2).

“The morphology of the Si/C composites is shown in Fig. 3c and d, which indicates that the morphology of the composite particles is irregular (<50 μm)” (Section 3.2).   

See also the SEM image of the Si/C composites showing the irregularly shaped pieces, reproduced below for convenience:


    PNG
    media_image3.png
    183
    242
    media_image3.png
    Greyscale

Su teaches the plurality of irregularly shaped pieces are placed on the current collector (section 2.3), but fails to specifically disclose that they are placed with overlapping areas such that the 
	In the same field of endeavor, Hirose teaches analogous art of anode active material in a state of a plurality of particles 201 including at least silicon (P47) that may have a preferable flat shape (similar to the shape of the Si/C irregularly shaped pieces of Su), wherein, “In the case where the anode active material in a state of a plurality of particles is in the flat shape, each anode active material is overlapped on each other in the lateral direction and is easily contacted with each other (the number of contact points is increased).  Thus, the electron conductivity in the anode active material layer 2 is increased” (P51).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the plurality of irregularly shaped pieces of Su on the current collector with overlapping areas given Hirose teaches this is a known technique when providing anode active material on a current collector, and provides the benefit of increasing the number of contact points such that the electron conductivity in the anode active material layer 2 is increased (P51). 
	Furthermore with respect to the feature of complete coverage of a surface of the current collector by the plurality of irregularly shaped pieces, Matsuda discloses analogous art of a battery including a negative-electrode active material layer 52a directly formed on the surface of the negative-electrode current  collector 51 in which the negative electrode current collector 51 has “one surface entirely covered by a flat layer 52a of a negative-electrode active material” (P59).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the plurality of irregularly shaped pieces of Su 
Regarding claim 2, Su teaches wherein the active material layer further comprises carbon (either the flake graphite that is part of the Si/C composite or the additional super P used as conducting agent – section 2.3).
Regarding claim 4, the claim is a product-by-process claim:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited (“wherein the plurality of irregular shaped pieces are roll press laminated to the metal current collector”) imparts distinctive or specific structural characteristics to the final product.  As such, Su’s plurality of irregularly shaped pieces (Si/C composites) that are coupled to the copper foil (metal current collector) appear to fully meet the structure that is clearly set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the anode of Su.   Regarding product-by-process limitation, see MPEP § 2113.  unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material (i.e., the Si/C composite pieces), however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge.  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid electrolyte of LiPF6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, and the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 7, Su teaches wherein the metal current collector comprises a copper or nickel foil in electrical contact with the active material layer (section 2.3)
Regarding claim 9, Su teaches wherein the electrolyte comprises a liquid:  LiPF6 (EC: EMC: DMC = 1: 1: 1 volume) (section 2.3)
Regarding claim 10, Su teaches wherein the battery comprises a lithium ion battery (title; full disclosure).
Regarding claim 21, Su teaches that the Si/C composites (“plurality of irregularly shaped pieces” [that constitute active material]) are mixed with super P as conducting agent, PVDF (“polymer adhesive”) as binder, and NMP as solvent to form a slurry that is spread uniformly on a copper foil and dried (section 2.3).  It is considered intrinsic to the described embodiment that a portion of the active material layer is in direct contact with the copper foil (“metal current collector”) given the described embodiment and there are no other entities present between the active material layer and the copper foil (“metal current collector”).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy previously Hirose et al. (US 2009/0317726) and Matsuda et al. (US 2011/0070479) as applied to at least claim 1 above, and further in view of Yang et al. (US 2019/0252684).  
Regarding claim 3, Su fails to disclose that the active material layer comprises more than 50% silicon by weight.  In the same field of endeavor, Yang teaches analogous art of an anode composition for a lithium ion battery in which the anode composition is such that it contains from 5% to 90% by weight of silicon-based active material that may just be silicon (P13).  
Therefore, it would have been obvious to one having ordinary skill in the art to adopt this weight percentage of silicon (5-90 weight% ) for the active material layer of Su given Yang teaches a similar anode active material layer and that this is a suitable amount of silicon to be utilized (P13), and to further determine the optimum or workable values/ranges for the specific material of Su given the Court has held, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382
Furthermore, it is noted that each of the entities within an active material layer of a lithium ion battery is providing some function toward either or any of lithium ion absorption/desorption, electron conduction, and/or holding the entities to one another and/or the current collector.  Determining an optimum or workable amount of each of these entities such that these factors are balanced and optimized to achieve the greatest energy density for the battery is routine experimentation within the art, wherein the court has held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

14.	Claims 5 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy provided) in view of Hirose et al. (US 2009/0317726) and Matsuda et al. (US 2011/0070479)  as applied to at least claim 1 above, and further in view of Evans et al. (US 2019/0267617).  It is noted that the rejections of claims 5 and 6 are alternative rejections to those presented above.
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material, however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge (section 3.3).  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid 6 in EC: EMC: DMC- sections 2.3, 3.3) would have no means by which to access the active material.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, in the same field of endeavor, Evans teaches analogous art of a lithium ion battery including an anode active material layer utilizing silicon as an active material constituent, wherein the porosity is explicitly described and further optimized to 40-70 % in order to achieve adequate particle contact while allowing for adequate electrolyte penetration, wherein porosity of an active material layer is dictated by active materials showing higher degrees of expansion (P52), silicon’s expansion being 300% during lithium intercalation (P5).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the active material layer of Su with porosity (“gaps”) such that said gaps remain between some of the irregularly shaped pieces of active material (Si/C composites) and to determine an appropriate or optimum value/range of porosity based on the expansion property of the active material in order to balance the features of particle contact within the active material layer while allowing for adequate electrolyte penetration as taught by Evans (P5, 52).  
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, In re Robertson, 49 USPQ2d 1949 (1999).
Alternatively, the applied porosity (“gaps”) of Evans intrinsically meet the feature as claimed as the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space (P5, 52).

15.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., “Silicon, flake graphite and phenolic resin-pyrolyzed carbon based Si/C composites as anode material for lithium-ion batteries,” Advanced Power Technology 24 (2013) 921-925 (copy provided) and Matsuda et al. (US 2011/0070479) as applied to at least claim 1 above, and further in view of Park et al. (US 2014/0170475).  Note the rejections of claims 4-6 are alternative rejections to those presented above.
Regarding claim 3, Su fails to disclose that the active material layer comprises more than 50% silicon by weight.  In the same field of endeavor, Park teaches analogous art of a lithium ion battery including an active material film bonded to a metal current collector that includes silicon particles, graphite active material particles (reading on “carbon”), chopped or milled carbon fibers/nanofibers/etc. (also reading on “carbon”) and a pyrolyzed polymer that becomes a hard carbon phase and acts as a matrix to achieve a carbon composite blend (P55-69).  
Park teaches that a suitable amount of silicon in the composite material (that is the active material layer) is more than 50 wt% of the composite material/active material film (P65).   

Furthermore, it is noted that each of the entities within an active material layer of a lithium ion battery is providing some function toward either or any of lithium ion absorption/desorption, electron conduction, and/or holding the entities to one another and/or the current collector.  Determining an optimum or workable amount of each of these entities such that these factors are balanced and optimized to achieve the greatest energy density for the battery is routine experimentation within the art, wherein the court has held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. See also the following case law:
Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Regarding claim 4, the claim is a product-by-process claim (see In re Thorpe citation above).  There is no evidence that the product-by-process language as recited (“wherein the roll press laminated to the metal current collector”) imparts distinctive or specific structural characteristics to the final product.  As such, Su’s plurality of irregularly shaped pieces (Si/C composites) that are coupled to the copper foil (metal current collector) appear to fully meet the structure that is clearly set forth.   Alternatively, Su teaches that the electrode is annealed/heated at 230 °C to make binder redistribution and intensify the cohesion force of binder and collector (section 2.3).  In the same field of endeavor, Park teaches analogous art of silicon composite materials and that when applied to a collector with an electrode attachment substance (similar to the binder of Su), that “heating can include heat laminating, e.g., roll pressing or flat pressing, which can allow for easier manufacturing” (P106).   
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method of making the anode of Su such that the Si/C composites (“plurality of irregularly shaped pieces”) and other entities of the active material layer are heat laminated, e.g., roll press laminated, to the metal current collector during the heating step of Su (heated/annealed at 230 °C) given Park teaches such a technique is known in the art for a similar construct and that it allows for easier manufacturing (P106).  
Regarding claim 5, Su fails to explicitly teach that gaps remain between some of the irregularly shaped pieces of active material, however, such a feature is considered intrinsic to the obtained active material layer as otherwise, lithium ion diffusion between the anode, separator/electrolyte, and cathode could not occur which is required for a battery to be capable of charge/discharge (section 3.3).  In other words, if there were no gaps or pores remaining between some of the irregularly shaped pieces of active material, lithium ions could not be absorbed/desorbed with the active material as the lithium ions (present as part of the liquid In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, Park teaches analogous art of a film of active material (“active material layer”) that includes similar entities and that the porosity of the film is about 5 to about 50 percent by volume of the film and/or about 1 to about 70 percent by volume of the film (P7).  The pores attributing to the porosity of the film are one in the same as the claimed “gaps.”
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of providing porosity to the active material layer of Su such that the gaps remains between some of the irregularly shaped pieces of active material given Park teaches a similar construct with such a construct is known (P7), the feature providing the predictable result of allowing for lithium ion absorption/desorption in the active material layer via the liquid electrolyte.  
Regarding claim 6, as detailed above, the gaps or pores between some of the irregularly shaped pieces of active material are considered intrinsic to the obtained active material layer.   It is further considered intrinsic that the gaps absorb strain in the active material during lithiation of the anode given their presence.  In other words, silicon will intrinsically expand during electrochemical lithiation as a result of alloying with the lithium ions causing strain in the anode, and the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that In re Robertson, 49 USPQ2d 1949 (1999).
Alternatively, the applied porosity (“gaps”) of Park intrinsically meet the feature as claimed as the empty spaces/gaps/pores will intrinsically absorb such strain by way of allowing the silicon particles to expand into this space.

Response to Arguments
16.	Applicant’s arguments/remarks filed 6/28/2021 are reproduced below with subsequent Examiner comment sections that are respectfully provided.
	1)  Initially, Applicant notes that a goal of patent examination is to provide a prompt and complete examination of a patent application:
It is essential that patent applicants obtain a prompt yet complete examination of their applications. Under the principles of compact prosecution, each claim should be reviewed for compliance with every statutory requirement for patentability in the initial review of the application, even if one or more claims are found to be deficient with respect to some statutory requirement. Thus, USPTO personnel should state all reasons and bases for rejecting claims in the first Office action. Deficiencies should be explained clearly, particularly when they serve as a basis for a rejection. Whenever practicable, USPTO personnel should indicate how rejections may be overcome and how problems may be resolved. A failure to follow this approach can lead to unnecessary delays in the prosecution of the application.
Manual of Patent Examining Procedure (MPEP) § 2103(a)(1). As such, Applicant assumes, based on the goals of patent examination noted above, that the present Final Action has set forth “all reasons and bases” for rejecting the claims.
Response: The Examiner has made all attempts to proceed with “prompt and complete examination.”  All the claims in the presentation provided by Applicant’s representative at the time of each Office Action issued have been fully addressed with the goal of patent examination in mind.  The Examiner cannot be expected to anticipate what newly added features might be added to the claims that are not present within the claim set filed at the time it is examined, 
Furthermore, prosecution cannot move forward promptly when rejections are not addressed by Applicant (for example, rejections of claims 6 and 8 under 35 U.S.C. 112(b) in the instant response filed; claim 5 under 35 U.S.C. 112(b) in the prior response, etc.), or when amendments are not provided that overcome the prior art applied (for example, the rejection under 102 as anticipated by Hirose was maintained after being first presented in the Non-Final Rejection mailed 2/4/2020 through the Final rejection mailed 6/8/2020, and the Non-Final rejection mailed 12/32020).  Thus, the Examiner has made all attempts to proceed with “prompt and complete examination,” wherein “all reasons and bases” for rejecting the claims as presented at the time of examination is set forth in all Office Actions issued by the Examiner, and wherein newly added features to the claims not previously presented (as is the case in the instant scenario) require further consideration and/or search. 
Lastly, this argument was previously addressed in the Advisory Action mailed 7/12/2021 as was the information above in section 5 regarding the 35 U.S.C. 112(b) rejections, wherein no further response and/or amendments were received.
2) With respect to the claim rejections on anticipation grounds under 35 U.S.C. § 102, Applicant notes that "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." See MPEP § 2131 (internal citation omitted). Furthermore, "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." See id. (internal citation omitted). 
With those principles in mind, and without conceding that ART-102 would qualify as prior art under 35 U.S.C. § 102(a)(1), Applicant respectfully traverses the claim rejections under § 102 for the follow reasons. 
With regard to the rejection of the independent claim 1 under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by each of Su, Mah, and Zhou, Applicant traverses the rejections, and maintains that claim 1, as pending when the Final Action was issued, is not anticipated by each of Su, Mah, and Zhou. Nonetheless, Applicant submits that in order to advance prosecution, claim 1 are amended, rendering the rejection moot. 
and wherein the plurality of irregularly shaped pieces are placed on the metal current collector with overlapping areas such that the plurality of irregularly shaped pieces completely or nearly completely cover a surface of the current collector." (Emphasis added). APPLICATION NO. 16/676,684 (ATTORNEY DOCKET NO. 63908US01) REPLY TO OFFICE ACTION OF APR. 27, 2021 
Applicant submits that each of Su, Mah, and Zhou does not teach or disclose all the limitations of amended claim 1. In particular, Applicant submits that none of Su, Mah, and Zhou discloses use of an anode in a battery where the anode comprises an active material layer on a metal current collector, with the active material layer comprising a plurality of irregularly shaped pieces comprising silicon and pyrolyzed polymer, with the plurality of irregularly shaped pieces coupled to the metal current collector by a polymer adhesive, and with the plurality of irregularly shaped pieces placed on the metal current collector having overlapping areas such that the plurality of irregularly shaped pieces completely or nearly completely cover a surface of the current collector, as claim 1 now recites and requires. 
Therefore, claim 1 is not anticipated by each of Su, Mah, and Zhou, at least in view of the amendments made hereto. 
Accordingly, Applicant respectfully requests that the rejections of independent claim 1 under 35 U.S.C. § 102(a)(1) based on each of Su, Mah, and Zhou be withdrawn. Applicant also reserves the right to argue additional reasons beyond those set forth herein, should a need arise in the future. 

Response:  The rejections under 102(a)(1) have been withdrawn in view of the amendments provided; however, upon further consideration, a new ground(s) of rejection is made in view of the combination of references cited above.  For compact prosecution purposes, the Examiner has addressed each option claimed (complete and nearly compete coverage of a surface of the current collector) in the rejections above.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729